Citation Nr: 1145644	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  05-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to the service-connected Type II diabetes mellitus with carotid artery disease.

2.  From December 26, 2001, to December 14, 2003, entitlement to an increased rating for Type II diabetes mellitus with carotid artery disease, currently rated as 10 percent disabling. 

3.  Since December 15, 2003, entitlement to an increased rating for Type II diabetes mellitus with carotid artery disease, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to July 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for the Type II diabetes mellitus.  The RO assigned an initial 10 percent disability rating for the Type II diabetes mellitus, retroactively effective from December 26, 2001, one year prior to the date of the Veteran's original service connection claim.  The May 2003 rating decision also denied the peripheral neuropathy claim.  The Veteran appealed these decisions.

In a March 2004 rating decision, the RO increased the disability rating for the Type II diabetes mellitus to 20 percent.  The 20 percent rating was made retroactively effective from December 15, 2003, the date of medical findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The RO also denied the Veteran's peripheral neuropathy claim in the rating decision.  

In a December 2004 rating decision, the RO continued the 20 percent rating in effect for the Type II diabetes mellitus.  The RO also again denied the Veteran's peripheral neuropathy claim.  

In November 2008, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In a July 2009 rating decision, the RO expanded the service-connected Type II diabetes mellitus to include the Veteran's carotid artery disease.  The RO assigned a 0 percent (noncompensable) disability rating for the carotid artery disease.  Since the rating was noncompensable, the rating was considered part and parcel of the 20 percent disability rating for the Type II diabetes mellitus.  The RO then continued the 20 percent disability rating in effect for the Type II diabetes mellitus with carotid artery disease.  The Veteran continued to appeal.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claims can be properly adjudicated.  

In regards to the service connection claim, this claim was remanded by the Board in November 2008.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded for the RO/AMC to obtain the VA nerve conduction velocity tests conducted in February 2003 and November 2004.  Following the Remand, the RO/AMC did not obtain these relevant test reports.  Therefore, the RO/AMC did not substantially comply with the Remand directives.  The Board must again remand this claim for this action to be accomplished.  Id.

In regards to the increased rating claims, the Veteran asserts that he is entitled to higher initial ratings for his service-connected Type II diabetes mellitus with carotid artery disease, currently evaluated as 10 percent disabling from December 26, 2001, to December 14, 2003, and 20 percent disabling since December 15, 2003.  The Veteran's Type II diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913, which refers to diabetes mellitus.  These disability ratings include the Veteran's service-connected carotid artery disease, which is currently assigned a noncompensable evaluation.  Since the disability is rated as noncompensable, the carotid artery disease is included in the Veteran's Type II diabetes mellitus disability rating.  Note (1) of DC 7913 indicates to evaluate compensable complications of the Type II diabetes mellitus separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.  

The Board notes that there is no Code specifically applicable to carotid artery disease.  When an unlisted disability is encountered, it is permissible to rate the disability under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  The assignment of a particular Code is "completely dependent on the facts of a particular case."  Butts, 5 Vet. App. at 538.  One Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27 (2011).  Any change in a Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In looking for analogous Codes, DC 8008 applies to thrombosis of the vessels of the brain.  The function of the vessels of the brain is analogous to the function of the carotid arteries.  Thus, this is one potential Code to consider for rating the Veteran's carotid artery disease.  DC 8008 provides for a minimum 10 percent evaluation for residuals of the vascular disability.  38 C.F.R. § 4.124a.

Additionally, as carotid artery disease is a disability in which the carotid arteries become narrowed or blocked, it is similar to coronary artery disease, which is evaluated under DC 7005.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  38 C.F.R. § 4.104.  

To date, the Veteran has not been provided a VA heart examination to assess the current severity of his carotid artery disease.  This examination is necessary to determine the appropriate analogous Code for rating the Veteran's carotid artery disease, and to ascertain whether the Veteran's carotid artery disease is properly rated as noncompensable.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995). See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated from September 2008.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA nerve conduction velocity tests conducted in February 2003 and November 2004.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VAMC, since September 2008.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall afford the Veteran a VA heart examination to ascertain the current severity of his service-connected carotid artery disease.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 7005, 7913, and 8008, or other more appropriate code.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


